


Exhibit 10 (z)(iv)

 

EXECUTION VERSION

 

FOURTH AMENDMENT, dated as of November 2, 2011 (this “Fourth Amendment”), to the
Second Amended and Restated Credit Agreement, dated as of May 6, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Liz Claiborne, Inc., Liz Claiborne Canada Inc., Juicy Couture
Europe Limited, the other Loan Parties from time to time party thereto, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, J.P. Morgan Europe Limited, as European Administrative Agent
and European Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as
Canadian Administrative Agent and Canadian Collateral Agent, Bank of America,
N.A., as Syndication Agent, and Wells Fargo Capital Finance, LLC, SunTrust Bank
and General Electric Capital Corporation, as Documentation Agents.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, the Syndication Agent, the Documentation
Agents, the Administrative Agent, the European Administrative Agent and the
Canadian Administrative Agent are parties to the Credit Agreement;

 

WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as set forth herein; and

 

WHEREAS, the Lenders have consented to the requested amendments as set forth
herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein which are defined in the Credit Agreement
are used herein as therein defined.

 

2.                                      Amendments to Section 1.01 (Defined
Terms).

 

(a)   Section 1.01 of the Credit Agreement is hereby amended by inserting in
alphabetical order the following new definitions:

 

“Brand Option Agreement” means the Brand Option Agreement, dated as of
October 12, 2011, between the Company and J. C. Penney Corporation, Inc.

 

“Brand Option Deposit” means the “Deposit” as such term is defined in the Brand
Option Agreement, as in effect on the Fourth Amendment Date.

 

“Brand Option Proceeds” means as of any date of determination (a) any cash
payment received by the Company constituting the Brand Option Deposit, net of
(b) the sum, without duplication, of (i) all reasonable fees and out-of-pocket
expenses paid to third parties (other than Affiliates) in connection with the
Brand Option Agreement and the transactions contemplated thereby, (ii) the
amount of all taxes paid (or reasonably estimated to be payable) and the amount
of any reserves established to fund contingent liabilities or return obligations
reasonably estimated to be payable, in each case during fiscal year 2012 or 2013
and that are directly attributable to the Brand Option Agreement or the
transactions contemplated thereby (as determined reasonably and in good faith by
a Financial Officer of the Borrower Representative) and (iii) any portion of the
Brand Option Deposit that shall have been returned to J. C. Penney
Corporation, Inc. pursuant to the terms of the Brand Option Agreement on or
prior to such date of determination.

 

--------------------------------------------------------------------------------


 

“DB Purchase Agreement” means the Purchase Agreement, dated as of October 11,
2011, by and among Kohl’s Illinois, Inc., as purchaser, Kohl’s Department
Stores, Inc. and the Company and L.C. Licensing, LLC, as sellers, as in effect
on the Fourth Amendment Date and as otherwise amended, supplemented or modified
thereafter (with the prior written consent of the Administrative Agent if such
amendment, supplement or modification is adverse to the interests of the Lenders
in any material respect).

 

“DB Purchased Assets” means the “Acquired Assets” as such term is defined in the
DB Purchase Agreement.

 

“Fourth Amendment Date” means November 2, 2011.

 

“Fourth Amendment Effective Date” means the “Fourth Amendment Effective Date” as
such term is defined in the Fourth Amendment to this Agreement, dated as of
November 2, 2011.

 

“JCPenney Purchase Agreement” means the Purchase Agreement, dated as of
October 12, 2011, by and between J. C. Penney Corporation, Inc., as purchaser,
and the Company, as seller, as in effect on the Fourth Amendment Date and as
otherwise amended, supplemented or modified thereafter (with the prior written
consent of the Administrative Agent if such amendment, supplement or
modification is adverse to the interests of the Lenders in any material
respect).

 

“Kensie Purchase Agreement” means the Trademark Purchase Agreement, dated as of
October 11, 2011, by and among KMJ Brand Holdings LLC, as buyer, Westcoast
Contempo Fashions Limited, as seller, the Company and Bluestar Alliance LLC, as
in effect on the Fourth Amendment Date and as otherwise amended, supplemented or
modified thereafter (with the prior written consent of the Administrative Agent
if such amendment, supplement or modification is adverse to the interests of the
Lenders in any material respect).

 

“Kensie Purchased Assets” means the “Acquired Assets” as such term is defined in
the Kensie Purchase Agreement.

 

“Liz Purchased Assets” means the “Acquired Assets” as such term is defined in
the JCPenney Purchase Agreement.

 

(b)   Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “JCPenney License Agreement” and “Option Assets” in their
entirety.

 

(c)   The definition of “Trademark Disposition Date” set forth in Section 1.01
of the Credit Agreement is hereby amended by replacing the reference to
“Section 6.05(l)” with “Section 6.05(t)”.

 

3.                                      Amendment to Section 2.11(Prepayment of
Loans).  Section 2.11 of the Credit Agreement is hereby amended by re-lettering
clause (h) thereof as clause (i) and inserting the following new clause (h) in
appropriate alphabetical order:

 

“(h)  In the event and on each occasion that any Net Proceeds are received on or
after the Fourth Amendment Effective Date by or on behalf of the Company or any
Subsidiary in respect of any transaction described in Section 6.05(t), the
Borrowers shall, immediately after such Net Proceeds are received by the Company
or any Subsidiary, prepay the Revolving Loans and Swingline Loans in an
aggregate amount equal to the lesser of (x) the amount of such Net Proceeds,
(y) $50,000,000 less the

 

2

--------------------------------------------------------------------------------


 

aggregate amount of all Net Proceeds from the transactions described in
Section 6.05(t) that were previously applied to prepay the Revolving Loans and
Swingline Loans pursuant to Section 2.11(c) or this Section 2.11(h) and (z) the
aggregate amount of Revolving Loans and Swingline Loans then outstanding. 
However, notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, if any prepayment of Eurocurrency Loans would
be required to be made under this Section 2.11(h) other than on the last day of
the Interest Period therefor, the Administrative Agent, at the direction of the
Borrower Representative, shall keep such funds in a non-interest bearing account
and shall not apply such funds to the prepayment of any such Eurocurrency Loan
until the last day of such Interest Period.”

 

4.                                      Amendment to Section 6.02 (Liens). 
Section 6.02 of the Credit Agreement is hereby amended by deleting clause
(o) thereof in its entirety and inserting in lieu thereof the following:

 

“(o)         [Reserved];”

 

5.                                      Amendment to Section 6.05 (Asset
Sales).  Section 6.05 of the Credit Agreement is hereby amended by (a) deleting
clause (l) thereof and inserting in lieu thereof the following:

 

“(l)          [Reserved];”;

 

(b)   deleting the “and” at the end of clause (r) thereof;

 

(c)   inserting at the end of clause (s) thereof the following:

 

“and

 

(t) (i) the sale of Liz Purchased Assets pursuant to the terms of the JCPenney
Purchase Agreement (the date of the consummation of such sale, the “Trademark
Disposition Date”), (ii) the sale of DB Purchased Assets pursuant to the terms
of the DB Purchase Agreement and (iii) the sale of Kensie Purchased Assets
pursuant to the terms of the Kensie Purchase Agreement; provided that, in each
case, Net Proceeds received by the Company and its Subsidiaries from such sale
on or after the Fourth Amendment Effective Date shall be used to prepay the
Loans in accordance with and to the extent required by Section 2.11(h); and
provided, further, that any of the transactions permitted pursuant to this
paragraph (t) that are consummated prior to the Fourth Amendment Effective Date
shall be deemed to have been consummated in reliance upon and pursuant to this
paragraph (t), and shall not be deemed to have been consummated pursuant to, or
be included in the calculation of the assets sold, transferred or otherwise
disposed of in reliance upon, Section 6.05(g) so long as, in the case of any
such transaction consummated prior to the Fourth Amendment Effective Date, the
Net Proceeds thereof shall have been applied to prepay the Loans in the manner
set forth in Section 2.11(c) (assuming for purposes of this clause (t) that
Section 2.11(c) were applicable thereto);”;

 

(d)   deleting the following words at the end of Section 6.05: “(it being
understood that as it relates solely to the exercise of the “Year 10 Option
Period” (as defined in the JCPenney License Agreement) the payment of the
required cash amounts set forth in Section 5.3 of the JCPenney License Agreement
shall satisfy the foregoing cash consideration requirement)”; and

 

(e)   deleting the words “(q) and (s)(ii)” at the end of the last proviso in
Section 6.05 and substituting in lieu thereof “(q), (s)(ii) and (t)”.

 

3

--------------------------------------------------------------------------------


 

6.             Amendment to Section 6.09 (Restricted Payments; Certain Payments
of Indebtedness).  Section 6.09(b) of the Credit Agreement is hereby amended by

 

(a)   inserting the words “or any Euro Notes Refinancing Debt” immediately
following the words “the Existing Euro Notes” in clause (B) thereof;

 

(b)   deleting clause (G) thereof in its entirety and substituting in lieu
thereof the following:

 

“(G) prepayments or repurchases of the Existing Euro Notes, the Existing
Convertible Notes and/or, if no Existing Euro Notes are then outstanding, any
Euro Notes Refinancing Debt, made on or after March 31, 2012 in an aggregate
amount not to exceed $50,000,000 in any fiscal year of the Company; provided
that (I) both immediately before and immediately after giving pro forma effect
thereto, (x) no Default or Event of Default shall have occurred and be
continuing and (y) Aggregate Availability shall not have been less than (a) with
respect to (1) any such prepayments or repurchases occurring during the period
commencing March 31, 2012 and ending prior to June 30, 2012, and (2) any such
prepayments or repurchases of Euro Notes Refinancing Debt if any Existing
Convertible Notes are then outstanding, the greater of (i) $150,000,000 and
(ii) an amount equal to 42.5% of the Commitments in effect at any time during
the three-month period immediately preceding such prepayment or repurchase and
(b) with respect to any such prepayments or repurchases occurring on or after
June 30, 2012 (other than any such prepayments or repurchases of Euro Notes
Refinancing Debt at any time that any Existing Convertible Notes are then
outstanding, in which case clause (a) above shall govern), the greater of
(i) $109,375,000 and (ii) an amount equal to 31.25% of the Commitments in effect
at any time during the three-month period immediately preceding such prepayment
or repurchase and (II) in no event shall any such prepayments or repurchases of
the Existing Euro Notes or any Euro Notes Refinancing Debt be made with proceeds
of UK Loans or Canadian Loans hereunder;”; and

 

(c)   deleting clause (I) thereof in its entirety and substituting in lieu
thereof the following:

 

“(I) prepayments or repurchases of the Existing Euro Notes, the Existing
Convertible Notes and/or, if no Existing Euro Notes are then outstanding, any
Euro Notes Refinancing Debt, with the Net Proceeds of (i) any capital
contributions made to the Company, (ii) any issuance of common stock of the
Company, (iii) any incurrence of Subordinated Indebtedness of the Company or any
Subsidiary, (iv) any asset sale permitted pursuant to Section 6.05(g), (v) any
asset sale permitted by Section 6.05(r), and (vi) any incurrence of Indebtedness
described in Section 6.02(p) (including without limitation pursuant to any
Tender Offer to be consummated with the Net Proceeds of such Indebtedness);
provided that (x) both immediately before and immediately after giving pro forma
effect thereto, (1) no Default or Event of Default shall have occurred and be
continuing, (2) except in the case of any prepayment or repurchase of Existing
Euro Notes with the Net Proceeds of any Indebtedness incurred pursuant to any
Notes Documentation that constitutes Euro Notes Refinancing Debt, Aggregate
Availability shall not have been less than the greater of (A) $109,375,000 and
(B) an amount equal to 31.25% of the Commitments in effect at any time during
the three-month period immediately preceding such prepayment or repurchase, and
(3) in the case of any prepayment or repurchase of any Euro Notes Refinancing
Debt pursuant to this clause (I) at any time that any Existing Convertible Notes
are then outstanding, Aggregate Availability shall not have been less than the
greater of (A) $150,000,000 and (B) an amount equal to 42.5% of the Commitments
in effect at any time during the three-month period immediately preceding such
prepayment or repurchase and (y) any Net Proceeds received by the Company and
its Subsidiaries (other than in respect of asset sales described in clause
(v) above) in connection with (1) such Subordinated Indebtedness, issuance of

 

4

--------------------------------------------------------------------------------


 

common stock or capital contribution are first applied to prepay the Loans in
full in accordance with Section 2.11(a), (2) asset sales described in clause
(iv) above are first applied to prepay the Loans in full in accordance with
Section 2.11(c) and (3) such Indebtedness described in clause (vi) above (other
than Trademark Secured Debt that constitutes Euro Notes Refinancing Debt) are
first applied to prepay the Loans in full in accordance with Section 2.11(f);”;

 

(d)   inserting the words “or any Euro Notes Refinancing Debt” immediately
following the words “the Existing Euro Notes” in clause (K) thereof; and

 

(e)   (i) deleting the word “and” at the end of clause (L) thereof,
(ii) deleting the “.” at the end of clause (M) thereof and substituting “;” in
lieu thereof and (iii) inserting the following new clauses (N) and (O) at the
end thereof:

 

“(N) solely to the extent such Net Proceeds are not required to be applied to
prepay the Loans pursuant to Section 2.11(h) and were not applied to prepay the
Loans prior to the Fourth Amendment Effective Date pursuant to Section 2.11(c),
prepayments or repurchases of the Existing Euro Notes, the Existing Convertible
Notes and/or, if no Existing Euro Notes are then outstanding, any Euro Notes
Refinancing Debt, with the Net Proceeds of any asset sale permitted pursuant to
Section 6.05(t); provided that (x) this clause (N) shall only apply to the
aggregate Net Proceeds of such asset sales received by or on behalf of the
Company or any Subsidiary to the extent such aggregate Net Proceeds are in
excess of $50,000,000 for all such asset sales (and, for the avoidance of doubt,
shall only apply to such excess), (y) both immediately before and immediately
after giving pro forma effect to any such prepayment or repurchase of the
Existing Euro Notes, the Existing Convertible Notes and/or any Euro Notes
Refinancing Debt, (1) no Default or Event of Default shall have occurred and be
continuing and (2) in the case of any such prepayment or repurchase of any Euro
Notes Refinancing Debt at any time that any Existing Convertible Notes are then
outstanding, Aggregate Availability shall not have been less than the greater of
(A) $150,000,000 and (B) an amount equal to 42.5% of the Commitments in effect
at any time during the three-month period immediately preceding such prepayment
or repurchase and (z) in no event shall any such prepayments or repurchases of
the Existing Euro Notes or any Euro Notes Refinancing Debt be made with proceeds
of UK Loans or Canadian Loans hereunder.”; and

 

“(O)  prepayments or repurchases of the Existing Euro Notes, the Existing
Convertible Notes and/or, if no Existing Euro Notes are then outstanding, any
Euro Notes Refinancing Debt, made on or after September 30, 2012 with Brand
Option Proceeds; provided that (x) both immediately before and immediately after
giving pro forma effect thereto, (1) no Default or Event of Default shall have
occurred and be continuing, (2) Aggregate Availability shall not have been less
than the greater of (A) $129,375,000 and (B) an amount equal to 37.00% of the
Commitments in effect at any time during the three-month period immediately
preceding such prepayment or repurchase, and (3) in the case of any prepayment
or repurchase of any Euro Notes Refinancing Debt at any time that any Existing
Convertible Notes are then outstanding, Aggregate Availability shall not have
been less than the greater of (A) $170,000,000 and (B) an amount equal to 48.5%
of the Commitments in effect at any time during the three-month period
immediately preceding such prepayment or repurchase and (y) in no event shall
any such prepayments or repurchases of the Existing Euro Notes or any Euro Notes
Refinancing Debt be made with proceeds of UK Loans or Canadian Loans hereunder.”

 

7.             Amendment to Section 6.12 (Amendment of Material Documents). 
Section 6.12 of the Credit Agreement is hereby amended by (a) deleting from
clause (a) thereof the words “, the

 

5

--------------------------------------------------------------------------------


 

JCPenney License Agreement” and (b) deleting the parenthetical “(including, for
the avoidance of doubt, any amendment or modification providing for an earlier
Trademark Disposition Date than as set forth in the JCPenney License Agreement
in effect on November 2, 2009)”.

 

8.             Amendments to Section 1.01 (Defined Terms).  (a)  Section 1.01 of
the Credit Agreement is hereby amended by inserting in alphabetical order the
following new definitions:

 

“Mexx Letter of Credit” means any Letter of Credit that was issued and
outstanding under the Credit Agreement, for the account of either the Canadian
Borrower or the European Borrower, on the Third Amendment Effective Date
(immediately prior to giving effect thereto).

 

“Mexx LC Collateral Account” means any LC Collateral Account with the European
Collateral Agent or the Canadian Collateral Agent, in the name of such
Collateral Agent, holding cash collateral required to be delivered pursuant to
Section 6(i) Section or 6(ii) of the Third Amendment (as applicable) with
respect to any Mexx Letter of Credit.

 

“Mexx LC Collateral Amount” means an amount equal to 100% of the Dollar
Equivalent of the LC Exposure with respect to all Mexx Letters of Credit, solely
to the extent an equivalent amount of cash collateral is being held in one or
more Mexx Collateral Accounts as cash collateral with respect to such Mexx
Letters of Credit.

 

(b)   The definition of “US Borrowing Base” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting clause (a) thereof in its
entirety and substituting in lieu thereof the following new clause (a):

 

“(a) the sum of (i) 100% of the aggregate cash balances denominated in dollars
or Euros in depositary accounts of the US Loan Parties constituting investment
accounts that are held at JPMorgan Chase Bank, N.A. or any Affiliate thereof
approved by the Administrative Agent and subject to an Account Control Agreement
and upon which the US Collateral Agent has a first priority perfected Lien for
the benefit of the Agents, the Lenders and the Issuing Banks, subject only to
Liens permitted pursuant to Section 6.02(f) and (ii) 100% of the Dollar
Equivalent of the aggregate cash balances in Mexx LC Collateral Accounts, in an
aggregate amount not to exceed the Mexx LC Collateral Amount, plus”; and

 

(ii)           deleting the last sentence thereof in its entirety and
substituting in lieu thereof the following new sentence:

 

“The US Borrowing Base at any time shall be determined by reference to the most
recent US Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(g); provided that if any cash referred to in clause
(a)(i) above is applied to pay, repay, purchase, repurchase, redeem, retire or
acquire any Indebtedness pursuant to Section 6.09(b), the US Borrowing Base
shall be automatically reduced by the Dollar Equivalent of such amount and the
Borrower shall deliver written notice to the Administrative Agent of such
payment substantially simultaneously therewith.”

 

9.             Amendments to Section 1.05 (Currency Translations). 
Section 1.05(c) of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (x) thereof and substituting in lieu thereof a
“,” and (ii) deleting the period at the end of clause (y) thereof and
substituting in lieu thereof the following:

 

6

--------------------------------------------------------------------------------


 

“ and (z) any amounts to be included in the US Borrowing Base on any date, in
its reasonable discretion.”

 

10.          Fees.  In consideration of the agreements of the Lenders party
hereto contained in this Fourth Amendment, the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that delivers an executed
counterpart of this Fourth Amendment prior to 5:00 p.m., New York City time, on
November 1, 2011, an amendment fee (the “Amendment Fee”) in an amount equal to
0.10% of the sum of such Lender’s Commitment.

 

11.          Representations and Warranties.  The Borrowers hereby represent
that as of the Fourth Amendment Effective Date (as defined below) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents is true and correct in all material respects as if made on and as of
such date (it being understood and agreed that any representation or warranty
that by its terms is made as of a specific date shall be required to be true and
correct in all material respects only as of such specified date), and no Default
or Event of Default has occurred and is continuing after giving effect to the
amendments contemplated herein.

 

12.          Effectiveness of Amendment.  (a) This Fourth Amendment (other than
the amendments set forth in Sections 8 and 9 hereof) shall become effective on
and as of the date (such date the “Fourth Amendment Effective Date”) of
satisfaction of the following conditions:

 

(i)            execution and delivery of this Fourth Amendment by the Borrowers,
the Loan Guarantors, the Administrative Agent, the US Collateral Agent, the
European Administrative Agent, the European Collateral Agent, the Canadian
Administrative Agent, the Canadian Collateral Agent and the Required Lenders;

 

(ii)           no Default or Event of Default shall have occurred and be
continuing on the Fourth Amendment Effective Date;

 

(iii)          each of the representations and warranties made by any Loan Party
in the Loan Documents shall be true and correct in all material respects on and
as of the Fourth Amendment Effective Date as if made on and as of such date
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

 

(iv)          receipt by the Administrative Agent of the Amendment Fee and all
other fees required to be paid, and all reasonable and documented out-of-pocket
costs and expenses for which invoices have been presented (including the
reasonable and documented fees and expenses of one firm of external legal
counsel in each relevant jurisdiction); and

 

(v)           the Trademark Disposition Date shall have occurred or shall occur
substantially simultaneously with the Fourth Amendment Effective Date.

 

(b)   The amendments set forth in Sections 8 and 9 hereof shall become effective
on and as of the date of satisfaction of the following conditions:

 

(i)            the conditions set forth in Section 12(a) above shall have been
satisfied; and

 

(ii)           execution and delivery of this Fourth Amendment by the
Supermajority Lenders

 

7

--------------------------------------------------------------------------------


 

13.          Expenses.  The Borrowers agree to pay and reimburse the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation and delivery of this
Fourth Amendment, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.

 

14.          Effect.  Except as expressly amended or modified hereby, all of the
representations, warranties, terms, covenants and conditions of the Loan
Documents shall remain unamended, unmodified and not waived and shall continue
to be in full force and effect.  This Fourth Amendment shall not constitute an
amendment of any provision of the Credit Agreement or any other Loan Document
not expressly referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrowers that would
require a waiver or consent of the Lenders or any Agent.  Except as expressly
amended hereby, the provisions of the Credit Agreement are and shall remain in
full force and effect.  On and after the Fourth Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof”, or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement after giving effect to this Fourth
Amendment.

 

15.          Consent of Guarantors.  Each of the Loan Guarantors hereby consents
to this Fourth Amendment, and to the amendments and modifications to the Credit
Agreement pursuant hereto and acknowledges the effectiveness and continuing
validity of its obligations under or with respect to the Credit Agreement, any
Loan Guaranty, any Collateral Document and the Notes Intercreditor Agreement, as
applicable, and its liability for the Obligations or Secured Obligations, as
applicable, pursuant to the terms thereof and that such obligations are without
defense, setoff and counterclaim.

 

16.          Counterparts.  This Fourth Amendment may be executed in any number
of counterparts by the parties hereto (including by facsimile or electronic
transmission), each of which counterparts when so executed shall be an original,
but all the counterparts shall together constitute one and the same instrument.

 

17.          Severability.  Any provision of this Fourth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

18.          Integration.  This Fourth Amendment and the other Loan Documents
represent the entire agreement of the Loan Parties, the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

19.          GOVERNING LAW.  THIS FOURTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

BORROWERS

 

 

 

 

 

LIZ CLAIBORNE, INC.

 

 

 

 

 

By

/s/ Nicholas Rubino

 

Name:

Nicholas Rubino

 

Title:

SVP, Chief Legal Officer, General Counsel &

 

Corporate Secretary

 

 

 

 

 

 

LIZ CLAIBORNE CANADA, INC.

 

 

 

 

 

By

/s/ Nicholas Rubino

 

Name:

Nicholas Rubino

 

Title:

Director

 

 

 

 

 

 

 

JUICY COUTURE EUROPE LIMITED

 

 

 

 

 

By

/s/ Mark Weisz

 

Name:

Mark Weisz

 

Title:

Director

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------

 

 

 

LOAN GUARANTORS:

 

 

 

BOODLE, INC.

 

DB NEWCO CORP.

 

HAVANA LLC

 

JERG, INC.

 

JUICY COUTURE, INC.

 

KATE SPADE LLC

 

L. C. AUGUSTA, INC.

 

L.C. CARIBBEAN HOLDINGS, INC.

 

L.C. LICENSING, LLC

 

L.C. SERVICE COMPANY, INC.

 

L.C. SPECIAL MARKETS, INC.

 

LC LIBRA, LLC

 

LCI ACQUISITION U.S., INC.

 

LCI HOLDINGS, INC.

 

LCI INVESTMENTS, INC.

 

LIZ CLAIBORNE ACCESSORIES, INC.

 

LIZ CLAIBORNE ACCESSORIES-SALES, INC.

 

LIZ CLAIBORNE COSMETICS, INC.

 

LIZ CLAIBORNE EXPORT, INC.

 

LIZ CLAIBORNE FOREIGN HOLDINGS, INC.

 

LIZ CLAIBORNE JAPAN, INC.

 

LIZ CLAIBORNE PUERTO RICO, INC.

 

LIZ CLAIBORNE SALES, INC.

 

LIZ CLAIBORNE SHOES, INC.

 

LUCKY BRAND DUNGAREES, INC.

 

LUCKY BRAND DUNGAREES STORES, INC.

 

MONET INTERNATIONAL, INC.

 

MONET PUERTO RICO, INC.

 

NONEE I HOLDING, LLC

 

NONEE I, LLC

 

SEGRETS, INC.

 

SKYLARK SPORT MARKETING CORPORATION

 

WESTCOAST CONTEMPO PROMENADE, INC.

 

WESTCOAST CONTEMPO RETAIL, INC.

 

WESTCOAST CONTEMPO (U.S.A.) INC.

 

KATE SPADE PUERTO RICO, INC.

 

LCCI HOLDINGS LLC

 

WCFL HOLDINGS LLC

 

 

 

 

 

By

/s/ Nicholas Rubino

 

Name:

Nicholas Rubino

 

Title:

Director

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JUICY COUTURE CANADA INC.

 

 

 

 

 

By

/s/ Mark Weisz

 

Name:

Mark Weisz

 

Title:

Director

 

 

 

 

 

LUCKY BRAND DUNGAREES CANADA INC.

 

 

 

 

 

By

/s/ Nicholas Rubino

 

Name:

Nicholas Rubino

 

Title:

Director

 

 

 

 

 

WESTCOAST CONTEMPO FASHIONS LIMITED

 

 

 

 

 

By

/s/ Nicholas Rubino

 

Name:

Nicholas Rubino

 

Title:

Director

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

Signed and delivered as a deed for and on behalf of

 

JUICY COUTURE IRELAND LIMITED

 

 

 

 

 

By

/s/ Mark Weisz

 

Name:

Mark Weisz

 

Title:

Director

 

 

 

in the presence of:

 

 

 

 

 

(Witness’ Signature)

 

 

 

 

 

(Witness’ Address)

 

 

 

 

 

(Witness’ Occupation)

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

LIZ CLAIBORNE EUROPE

 

KATE SPADE UK LIMITED

 

 

 

 

 

By

/s/ Nicholas Rubino

 

Name:

Nicholas Rubino

 

Title:

Director

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent, US Collateral Agent and Lender

 

 

 

 

 

By

/s/ Scott Troy

 

Name:

Scott Troy

 

Title:

Vice President

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN EUROPE LIMITED, as European
Administrative Agent and European Collateral Agent

 

 

 

 

 

By

/s/ Agostino A. Marchetti

 

Name:

Agostino A. Marchetti

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Administrative Agent and
Canadian Collateral Agent

 

 

 

 

 

By

/s/ Jim Jacob

 

Name:

Jim Jacob

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as
Lender

 

 

 

 

 

By

/s/ Peter F. Crispino

 

Name:

Peter F. Crispino

 

Title:

Duly Authorized Signatory

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Capital Finance, LLC, as Lender

 

 

 

 

 

By

/s/ Reza Sabahi

 

Name:

Reza Sabahi

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO THE FOURTH AMENDMENT

 

--------------------------------------------------------------------------------
